Case 8:05-cr-00293-CJC Document 866-2 Filed 06/04/20 Page 1 of 13 Page ID #:4384




                               EXHIBIT 1
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 2
                                                          1 of 13
                                                               12 Page ID #:4385
                                                                          #:2265
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 3
                                                          2 of 13
                                                               12 Page ID #:4386
                                                                          #:2266
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 4
                                                          3 of 13
                                                               12 Page ID #:4387
                                                                          #:2267
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 5
                                                          4 of 13
                                                               12 Page ID #:4388
                                                                          #:2268
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 6
                                                          5 of 13
                                                               12 Page ID #:4389
                                                                          #:2269
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 7
                                                          6 of 13
                                                               12 Page ID #:4390
                                                                          #:2270
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 8
                                                          7 of 13
                                                               12 Page ID #:4391
                                                                          #:2271
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 9
                                                          8 of 13
                                                               12 Page ID #:4392
                                                                          #:2272
Case
Case8:05-cr-00293-CJC
     8:05-cr-00293-CJC Document
                       Document866-2
                                690-2 Filed
                                      Filed06/04/20
                                            03/24/08 Page
                                                     Page10
                                                          9 of
                                                            of12
                                                               13 Page
                                                                  PageID
                                                                       ID#:2273
                                                                         #:4393
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 11
                                                          10 of 13
                                                                12 Page ID #:4394
                                                                           #:2274
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 12
                                                          11 of 13
                                                                12 Page ID #:4395
                                                                           #:2275
Case 8:05-cr-00293-CJC Document 866-2
                                690-2 Filed 06/04/20
                                            03/24/08 Page 13
                                                          12 of 13
                                                                12 Page ID #:4396
                                                                           #:2276
